DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-7 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "large amount of negative and positive charges" in claim 1 is a relative term which renders the claim indefinite.  The term "large amount" is not defined by the claim, the 
Claim 1 is not clear with respect to what applicant is claiming.  The claim does not clearly set forth the metes and bounds of the patent protection desired.  It is unclear if the applicant is claiming droplets, power source and an incident light source.  The limitations “the photoelectric conversion layer is [...] configured to generate a large amount of negative and positive charges when irradiated by an incident light beam, so as to drive the droplets in the channel to move”, “the third electrode [...] to generate an electric field between a sub-electrode corresponding to a position irradiated by the incident light beam and the first electrode” are unclear because it’s based upon prospective workpieces of the light beam and droplets which are not positive elements of the claim.
Claim 1 recites the limitation "the negative or positive charges" in L16.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 7, 10 & 11 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Lowe, Jr. et al. (US 2017/0173580).
Regarding claim 1, Lowe, Jr. et al. teach a micro-fluidic chip (Abstract), wherein the micro-fluidic chip is a micrometer scale (see ¶ 0015-0016 for example), and comprises:
a photoelectric conversion layer (416), a first electrode (see i.e., “an inner layer 428, which may comprise the at least one electrode”; see also top electrode 210 ¶ 0130), and a second electrode (e.g., 418 ¶ 0112; bottom electrode 204 ¶ 0130) arranged opposite to the first electrode (see Figs. 1B-1D), 
wherein a channel (435) for droplets (¶ 0113) is arranged between the first electrode (210) and the photoelectric conversion layer (see Figs. 1B-1C), and the photoelectric conversion layer (416) is arranged at a side of the second electrode (418/204) adjacent to the first electrode (see Fig. 1B for example) and capable of providing charges when irradiated by an incident light beam (¶ 0028+), so as to drive the droplets in the channel to move (¶ 0003+); 
wherein the micro-fluidic chip further comprises a third electrode (e.g., DEP electrodes 214) and a dielectric layer (414), the dielectric layer is arranged at a side of the photoelectric conversion layer (416) adjacent to the first electrode (see Figs. 1B-1C), the channel is arranged between the first electrode and the dielectric layer (see Figs. 1B-1C); 
the third electrode (214) comprises a plurality of sub-electrodes arranged in array (see Fig. 1D for example) and is arranged between the dielectric layer (414) and the photoelectric conversion layer (see Figs. 1B-1C).  
Regarding the “configured to” recitations, while each unit configured to perform as claimed may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  

Regarding claims 6, 7, 10 & 11, Lowe, Jr. et al. teach:
6. The micro-fluidic chip according to claim 1, wherein the dielectric layer is made of at least one of silicon nitride, silicon dioxide and ferroelectric copolymer (¶ 0007).
7. The micro-fluidic chip according to claim 1, further comprising a first hydrophobic layer (422) arranged at a side of the first electrode adjacent to the second electrode (see Fig. 1B for example) and a second hydrophobic layer (412) arranged at a side of the dielectric layer adjacent to the first electrode (see Fig. 1B for example), wherein the channel is arranged between the first hydrophobic layer and the second hydrophobic layer (see Fig. 1B).
10. The micro-fluidic chip according to claim 1, wherein the first electrode is a surface-like electrode, or the second electrode is a surface-like electrode, or the first electrode and the second electrode are both surface-like electrodes (see Figs. 1B-1C).
11. The micro-fluidic chip according to claim 1, further comprising a first substrate (430) arranged at a side of the first electrode away from the second electrode and a second substrate (420) arranged at a side of the second electrode away from the first electrode (see Fig. 1B).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 7, 10 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khandros et al. (US 2015/0306598) in view of Lowe, Jr. et al. (US 2017/0173580), and further in view of Matsuyama et al. (US 6184456).
Regarding claim 1, Khandros et al. teach a micro-fluidic chip, wherein the micro-fluidic chip is a micrometer scale (e.g., microfluidic apparatus, Abstract), and comprises
a photoelectric conversion layer (see e.g., electrowetting (EW) section 154, example of an electrode activation substrate (¶ 0044), such as element 362 in Fig. 3 that comprises photoconductive material 462 and electrodes 222, 232/circuit substrate 562 and electrodes 222, 232 ¶ 0053+), a first electrode (166), and a second electrode (168) arranged opposite to the first electrode (see Fig. 8 for example), 
wherein a channel (see i.e., “The first sub-enclosure 822 can define a first section 872 for holding a liquid medium (e.g., the first liquid medium 212 shown in FIG. 2)” & “a second section 874 for holding a liquid medium ( e.g., the second liquid medium 214 shown in FIG. 2)” ¶ 0069 for example) for droplets (212/214) is 
wherein the micro-fluidic chip further comprises a third electrode (158) and a dielectric layer (160), the dielectric layer (160) is arranged at a side of the photoelectric conversion layer (154/362) adjacent to the first electrode (166), the channel (872/874) is arranged between the first electrode (166) and the dielectric layer (see Figs. 3 & 8 for example); 
the third electrode (158) comprises a plurality of sub-electrodes (156, 158) arranged in array (see Figs. 1 & 8 for example).  
Regarding claim 1, the limitation “photoelectric conversion layer is arranged at a side of the second electrode adjacent to the first electrode and configured to generate a large amount of negative and positive charges when irradiated by an incident light beam, so as to drive the droplets in the channel to move” is sufficiently broad to have properly read on Khandros et al.  Khandros et al. teach the structure of the claimed photoelectric conversion layer arranged at a side of the second electrode adjacent to the first electrode (see Fig. 3 for example).  The term “configured” is broad since the claim does not require specific limitation of the photoelectric conversion layer other than “[...] is arranged at a side of the second electrode adjacent to the first electrode”.  Since the structure of the photoelectric conversion layer has been met, the capability of the device would be met.  While each unit configured to perform as claimed may be recited 
However, Khandros et al. teach, i.e., “As shown, when light 410 is directed onto a relatively small region 412 of the photoconductive material 462 of the DEP section 152 of the structure 104, a relatively high electrically conductive path 402 is formed at the region 412 through the photoconductive material 462 to the electrode 372. The conductive path 402 corresponds to the path 252 in FIG. 2, and the light 410 thus activates an electrode 222 at the region 412.” ¶ 0054 & “Electrodes like electrode 222 can be activated in any desired pattern anywhere on the photoconductive material 462 by directing light 410 in the desired pattern onto the photoconductive material 462. Such electrodes 222 can be deactivated by removing the light 410.” ¶ 0056.  Also, Khandros et al. teach “The first biasing device 202 can be, for example, an alternating current (AC) voltage or current source, and the second biasing device 204 can similarly be an AC voltage or current source.” ¶ 0042, and “By selectively activating and deactivating such electrodes (like 232), droplets of liquid medium 214 or another liquid (not shown) in the second liquid medium 214 can be moved M along the electrowetting surface 184.” ¶ 0045.  

Regarding claim 1, Khandros et al. do not explicitly teach the third electrode arranged between the dielectric layer.
See Lowe, Jr. et al. supra.


Regarding claims 2-4 & 6, modified Khandros et al. do not explicitly teach the micro-fluidic chip: wherein the photoelectric conversion layer is a Positive-Intrinsic-Negative (PIN) photoelectric semiconductor layer; wherein the PIN photoelectric semiconductor layer comprises a P-type semiconductor layer, an I-type semiconductor layer and an N-type semiconductor layer laminated one on another, and the N-type semiconductor layer is arranged between the second electrode and the I-type semiconductor layer; wherein the P-type semiconductor layer is a P-type amorphous silicon (a-Si) layer, and the I-type semiconductor layer is an I-type a-Si layer, and the N-type semiconductor layer is an N-type a-Si layer; wherein the dielectric layer is made of at least one of silicon nitride, silicon dioxide and ferroelectric copolymer.

Matsuyama et al. teach a photoelectric conversion layer (Fig. 1A for example), comprising:
a first electrode (102); 
wherein the photoelectric conversion layer is a Positive-Intrinsic-Negative (PIN) photoelectric semiconductor layer (C7/L2-7);
wherein the PIN photoelectric semiconductor layer comprises a P-type semiconductor layer (106), an I-type semiconductor layer (105) and an N-type semiconductor layer (104) laminated one on another, and the N-type 
wherein the P-type semiconductor layer is a P-type amorphous silicon (a-Si) layer, and the I-type semiconductor layer is an I-type a-Si layer, and the N-type semiconductor layer is an N-type a-Si layer (C18/L33-39);
further comprising a dielectric layer (i.e., “The material of the polycrystalline thin film may be electrically conductive or electrically insulating” C13/L38-39) arranged at a side of the photoelectric conversion layer;
wherein the dielectric layer is made of at least one of silicon nitride, silicon dioxide and ferroelectric copolymer (C13/L48);
further comprising a plurality of hydrophobic layers (i.e., “a protective layer formed on each of the obverse and reverse side of the apparatus and electrodes” C23/L51-53);
a second electrode (107); 
wherein the first electrode is a surface-like electrode, or the second electrode is a surface-like electrode, or the first electrode and the second electrode are both surface-like electrodes (see Figs. 1-2 for example); and
further comprising a first substrate (101).

Regarding claims 2-4, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the photoconductive material of Khandros et al. with a photoelectric conversion layer of Matsuyama et al. for improved photoelectric conversion efficiency, as well as enhanced light absorption by the semiconductor layer (C3/L30-33).


Regarding claims 7, 10 & 11, modified Khandros et al. teach the micro-fluidic chip:
7.	further comprising a first hydrophobic layer (165) arranged at a side of the first electrode adjacent to the second electrode and a second hydrophobic layer (184) arranged at a side of the dielectric layer adjacent to the first electrode, wherein the channel is arranged between the first hydrophobic layer and the second hydrophobic layer (Fig. 3 & ¶ 0038);
10.	wherein the first electrode is a surface-like electrode, or the second electrode is a surface-like electrode, or the first electrode and the second electrode are both surface-like electrodes (see Fig. 3 for example); and
11.	further comprising a first substrate (110) arranged at a side of the first electrode away from the second electrode and a second substrate (104) arranged at a side of the second electrode away from the first electrode (see Fig. 3 for example).

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
In response to the Applicant’s argument that “Khandros fails to disclose, teach or suggest, at least, "the photoelectric conversion layer is configured to generate a large amount of negative and positive charges when irradiated by an incident light beam, so as to drive the droplets in the channel to move"”, the limitation is sufficiently broad to have properly read on Khandros et al.  Khandros et al. teach the structure of the claimed photoelectric conversion layer arranged at a side of the second electrode adjacent to the first electrode (see Fig. 3 for example).  The term “configured” is broad since the claim does not require specific limitation of the photoelectric conversion layer other than “[...] is arranged at a side of the second electrode adjacent to the first electrode”.  Since the structure of the photoelectric conversion layer has been met, the capability of the device would be met.  While each unit configured to perform as claimed may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  

Applicant is thanked for their thoughtful amendments to the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072.  The examiner can normally be reached on M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798